DETAILED ACTION
This Office Action is in response to the amendment filed on 4/6/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 4/6/2021, responding to the Office action mailed on 2/5/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 6 - 8, 11 - 13, 21 - 22, 25 - 26, 28, 30 - 31, and 33 - 38.
Allowable Subject Matter
Claims 1, 6 - 8, 11 - 13, 21 - 22, 25 - 26, 28, 30 - 31, and 33 - 38 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
A portion of the work function metal layer is sandwiched between the conductive sealing layer and the gate dielectric; the gate dielectric layer has a top surface3 that substantially level with a top surface of the conductive sealing layer; the conductive sealing layer having a substantially flat bottom surface to entirely cover a substantially flat top surface of the gate electrode layer.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        May 30, 2021
 
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814